Finley, J.
Walter F. Pool was admitted to the practice of law in Washington on October 8,1953. From then until sometime in December 1968, he practiced, and resided in Spokane, Spokane County, Washington. He left the jurisdiction in December 1968, and since then has concealed his whereabouts.
As a result of complaints received by the bar association, a formal complaint was filed against Walter F. Pool, initiating this disciplinary proceeding. The complaint embraced 16 items of professional misconduct involving misappropriation of funds of clients, totaling approximately $80,000. A warrant of arrest, charging Walter F. Pool with grand larceny, was issued on December 11, 1968. Since that date he has been a fugitive from justice. It became obvious that Walter F. Pool could not be found to effect personal service of a formal complaint in these disciplinary proceedings. Consequently, pursuant to former DRA VIII B(l) (b), a copy of the formal complaint, with a notice to answer containing the names of the hearing panel in this disciplinary proceeding, was sent to Mr. Pool by certified mail. Copies were addressed both to his office and to his home, as the last known addresses in the files of the bar association office. These mailings were receipted for by *211Mr. Pool’s daughter, Judy Jacobsen, at Cottonwood, Idaho. Notices of the hearing to be conducted by the hearing panel in this matter were mailed to Mr. Pool in the manner noted above on June 23, 1969, and again on July 1, 1969. Such notice is sufficient under the conditions involved. See In re Walsh, 40 Wn.2d 593, 244 P.2d 868 (1952); In re Kosher, 61 Wn.2d 206, 377 P.2d 988 (1963). The hearing on this matter was duly held on July 23 and July 24, 1969, in the courthouse in Spokane, Spokane County, Washington. Mr. Pool did not appear in person, nor was he represented by counsel.
The hearing panel, composed of Mr. Lloyd W. Bever, of Seattle, chairman, Mr. Leo N. Cashatt, and Mr. Del Cary Smith, Jr., of Spokane, made findings, conclusions and recommendations which were filed on August 12, 1969, with copies sent by certified mail to Mr. Pool on that day to the addresses indicated hereinbefore. Both the hearing panel and the Board of Governors of the Washington State Bar Association recommended disbarment.
At the hearing of this matter before the Supreme Court on June 9, 1970, Mr. Pool did not appear in person and was not represented by counsel.
The record in this matter amply supports and we adopt the recommendation of the Board of Governors that Walter F. Pool be disbarred from the practice of law in the state of Washington. The statement of costs and expenses claimed by the Washington State Bar Association in the amount of $794.95 pursuant to DRA 7.1 et seq. is confirmed. It is so ordered.
All Concur.